/s




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 14, 2015

                                      No. 04-14-00715-CV

                           TK HANKS LP and Paloma Capital LLC,
                                     Appellants

                                                v.

                             ENERFIN FIELD SERVICES LLC,
                                       Appellee

                 From the 218th Judicial District Court, La Salle County, Texas
                              Trial Court No. 11-07-00120-CVL
                           Honorable Stella Saxon, Judge Presiding


                                         ORDER
        On January 9, 2015, the appellee filed an unopposed motion to abate this appeal stating
that the parties have reached an agreement settling this matter but they need time to prepare the
documents related to their agreement. The motion further states that the parties anticipate filing
documents in this court seeking final disposition of this appeal. The motion is GRANTED, and
this appeal is ABATED. All appellate deadlines are suspended until further order of this court.


                                                     _________________________________
                                                     Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of January, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court